NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 22-1258
                                       ___________

          ISAAC GUEST, individually and as parent and natural guardian of his
        minor children, I.G., M.G., S.G. and J.G.; NICOLE GUEST, individually
    and as parent and natural guardian of her minor children, I.G., M.G., S.G. and J.G.
                                                             Appellants

                                             v.

        COUNTY OF ALLEGHENY; DESARAE HORTON; JOEY MANUEL

                                   ________________

                       Appeal from the United States District Court
                        for the Western District of Pennsylvania
                            (District Court No. 2-20-cv-00130)
                       District Judge: Honorable Patricia L. Dodge
                                    ________________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                on November 14, 2022

                Before: AMBRO, KRAUSE, and BIBAS, Circuit Judges

                           (Opinion filed: December 28, 2022)

                                       ___________

                                        OPINION*
                                       ___________

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
AMBRO, Circuit Judge,

       Plaintiffs Isaac and Nicole Guest (collectively, the “Guests”) are the natural

guardians and parents of four minor children. In March 2019, the Allegheny County

Office of Children, Youth and Families (“Children’s Office” or “Agency”) received a

referral asserting the Guests were involved in a domestic violence incident while Ms.

Guest was holding J.G., one of their children. Defendant Desarae Horton, a Children’s

Office caseworker, investigated the matter.

       That investigation led Horton to file a dependency petition alleging that one of the

Guest children is a dependent child, as defined by 42 Pa. Cons. Stat. § 6302.1 In addition

to the domestic violence incident that spurred Horton’s investigation, the petition details

that police were called to the Guest residence two dozen times in 2018–19, that the

Guests were charged with endangering the welfare of children in 2018, and that since

2016 the Children’s Office received seven referrals concerning abuse in the family. Also

included in the petition is an allegation that Mr. Guest violated probation and was in drug

and alcohol counseling in 2014. The latter allegations, however, proved untrue; although

Mr. Guest was accused of violating his probation, that charge was later withdrawn. And

drug and alcohol counseling were never a condition of Mr. Guest’s probation, though

anger management counseling was.




1
       Specifically, the petition alleges the child “is without proper parental care or
control, subsistence, education as required by law, or other care or control necessary for
his/her physical, mental, or emotional health, or morals.” Appx. 344.
                                              2
       On May 15, 2019, a dependency conference hearing was held in the Court of

Common Pleas of Allegheny County, Pennsylvania. The Judge expressed “serious

concerns about the children being in [the Guests’] care” but issued a continuance so they

could obtain counsel. Appx. 160. She warned the Guests that, in the interim, they must

show “compliance” or “the Agency will be directed to remove the children.” Id. She

specifically instructed the Children’s Office to seek an Emergency Custody Authorization

Order (“Custody Order” or “Order”) if it receives “any additional reports of domestic

violence or allegations of physical abuse of any of the children.” Appx. 167. The Judge

also directed both parents to be drug tested before leaving the courthouse.

       Despite the Judge’s order, Mr. Guest left the courthouse without being drug tested.

In turn, Horton, who attended the hearing as Children’s Office representative,

recommended to her supervisor, Defendant Joey Manuel, that the Children’s Office seek

a Custody Order. This, however, appears to have been a mistake. Though the Judge

orally instructed the Agency to remove the children if the Guests did not “comply” with

her directives, the order she entered the following day prescribed that action only after

receiving further reports of domestic violence or physical abuse of the children. But

Horton understood that the Children’s Office should request a Custody Order if the

Guests did not comply with either the Judge’s order to get drug tested or her order to stop

fighting.

       Manuel then called the Assistant County Solicitor who represented the

Commonwealth at the dependency hearing. The Assistant Solicitor affirmed Horton’s



                                             3
understanding of the Judge’s order. Manuel then requested and obtained a Custody Order

from the on-call judge.

       That night, Horton and police officers arrived at the Guest residence to execute the

Order. When Mr. Guest learned that it issued because he failed to get drug tested, he

explained that a medical problem frustrated his ability to produce enough urine for the

test. Horton relayed this information to Manuel, who told Horton to carry through the

Custody Order because, in her view, the missed drug test showed non-compliance with

the Judge’s order, thereby requiring execution of the Order. Horton followed this

instruction and placed the children in a foster home.

       With the Custody Order soon expiring, Horton prepared a Shelter Care

Application to ensure the children did not return to their parents. After a hearing, the

hearing officer returned legal and physical custody to the parents after noting that the

Judge did not specifically instruct the Children’s Office to request a Custody Order based

on testing. At the same time, the hearing officer ordered the children placed under the

protective supervision of the Agency and found that “to allow [the children] to remain in

the home would be contrary to the child[ren]’s welfare.” Appx. 564. At the ensuing

dependency hearing, the Court found the dependency petition’s allegations supported by

clear and convincing evidence. The Court maintained the parents’ physical custody of

the children and granted legal custody of them to the Children’s Office.

       After the dust settled, the Guests filed an action against Horton, Manuel, and

Allegheny County (collectively, “Defendants”) for violating their substantive due process



                                             4
rights.2 The Guests alleged Horton and Manuel obtained the Custody Order under false

pretenses and removed their children despite having no reasonable suspicion that they

were being abused or neglected. The Guests also contended that Allegheny County

should be liable for maintaining a policy of executing custody orders when children are

not in imminent danger.

      The parties cross-moved for summary judgment, and the District Court granted

Defendants’ motion. It ruled that Horton and Manuel have absolute immunity for their

conduct related to seeking the Custody Order because that conduct is prosecutorial in

nature. The Court further held that both Horton and Manuel had qualified immunity for

executing the Custody Order because they violated no clearly established constitutional

rights by carrying out a court order. The Court also determined that even if they did not

have immunity, they were entitled to judgment in their favor because “no reasonable

person could construe Defendants’ actions as conscience shocking.” Appx. 32. And the

Court found Allegheny County not liable because its policy did not violate the Guests’

rights. The Guests timely appealed.

                               I.     Standard of Review

      We exercise plenary review of the District Court’s grant of summary judgment

and view the facts in the Guests’ favor to determine whether “there [is] no genuine

dispute as to any material fact.” B.S. v. Somerset County, 704 F.3d 250, 260 (3d Cir.

2013); Fed. R. Civ. P. 56(a). We also exercise plenary review of the Court’s grant of


2
       The Guests’ complaint also alleged a violation of their procedural due process
rights. That claim was dismissed, and the Guests do not appeal the dismissal.
                                            5
absolute and qualified immunity. See Yarris v. County of Delaware, 465 F.3d 129, 134

(3d Cir. 2006). Because the Guests also urge us to grant summary judgment in their

favor, we view the facts in the light most favorable to the defendants to determine

whether the District Court properly denied their motion for summary judgment. B.S., 704

F.3d at 260.

                                    II.     Discussion3

       The District Court correctly found that Manuel and Horton are entitled to absolute

immunity for their actions prior to carrying out the Custody Order. Officials participating

in child welfare proceedings in a prosecutorial capacity are protected by absolute

immunity. See B.S., 704 F.3d at 261–65. Manuel contributed to the decision to file a

dependency petition and later sought a Custody Order. Horton prepared the petition,

participated in the hearing, and relayed information critical to the decision to request a

Custody Order. The actions prior to the Custody Order’s issuance were prosecutorial in

nature and thus they were covered by absolute immunity.4

       The District Court also correctly held that Horton and Manuel have qualified

immunity for their actions after the Custody Order issued. That doctrine “protects

government officials ‘from liability for civil damages insofar as their conduct does not

violate clearly established statutory or constitutional rights of which a reasonable person



3
        The District Court had jurisdiction under 28 U.S.C. § 1331. We have appellate
jurisdiction under 28 U.S.C. § 1291.
4
      That the dependency petition Horton prepared contains immaterial inaccuracies
does not alter the prosecutorial nature of her conduct.
                                              6
would have known.’” Pearson v. Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v.

Fitzgerald, 457 U.S. 800, 818 (1982)). The Guests assert that Horton and Manuel

violated their clearly established constitutional rights because they removed the children

“[w]ithout facts giving rise to a reasonable suspicion of injury or imminent danger.”

Opening Br. at 19. We have already held, however, that this articulation is “too broad for

purposes of qualified immunity[.]” Mammaro v. N.J. Div. of Child Prot. & Permanency,

814 F.3d 164, 169 (3d Cir. 2016). We must analyze specifically whether, under the

circumstances presented, “the law was so clearly established at t[he] time [of removal

that] a reasonable caseworker would have understood that temporarily removing a

child . . . would violate substantive due process.” Id. at 170. Yet we have never upheld a

substantive due process violation in a case of temporary removal at all, let alone where

caseworkers reasonably believed they were following a court order. See id. So, the

District Court correctly found Horton and Manuel have qualified immunity for their

actions during and after the execution of the Custody Order.

       To win their claim against the County, the Guests must prove that its “policy or

custom” was the “moving force” in depriving their constitutional rights. See Monell v.

Dep’t of Soc. Servs., 436 U.S. 658, 694 (1978). The Guests allege their children were

wrongfully removed because of a Children’s Office’s policy that required its caseworkers

to execute the Custody Order even though they lacked reasonable suspicion that the

children were being abused or in imminent danger. We have held that “a state has no

interest in protecting children from their parents unless it has some reasonable and

articulable evidence giving rise to a reasonable suspicion that a child has been abused or

                                             7
is in imminent danger of abuse.” Croft v. Westmoreland Cnty. Child. & Youth Servs.,

103 F.3d 1123, 1126 (3d Cir. 1997). But here, Children’s Office caseworkers had a

reasonable suspicion of abuse when they removed the children. The dependency petition

details two dozen police visits to the Guest residence, past episodes of domestic violence,

a previous charge of endangering the welfare of children, and that the Children’s Office

received seven referrals concerning the Guests. The Family Court found the dependency

petition’s allegations to be supported by clear and convincing evidence. We thus

perceive no constitutional rights violated by the children’s removal and affirm the

judgment of the District Court in the County’s favor.




                                             8